Citation Nr: 0918638	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection a headache disability, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1988 to September 
1988 and from January 1990 to March 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service. 

2.  A headache disability did not begin in service or within 
one year of separation, and the evidence does not show that 
the Veteran currently has a headache disability.


CONCLUSION OF LAW

1.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Service connection for a headache disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003 and July 2004, which 
substantially complied with the notice requirements.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the Veteran's claimed PTSD and 
headache disability.  In disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the claimed disabilities may be associated 
with military service.  There is no evidence that the Veteran 
experienced headaches in service, and there is no current 
diagnosis of a headache disability.  While there is a current 
diagnosis of PTSD, service connection for PTSD cannot be 
established without credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  
However, there is no evidence that verifies or corroborates 
the occurrence of an in-service stressor.  Service connection 
for PTSD cannot be granted in the absence of an in-service 
stressor, and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Therefore, VA 
was not required to conduct an examination for either claimed 
disability therefore, VA was not required to conduct an 
examination.  .  

The Board notes that the Veteran has two periods of active 
service, the first of which occurred between July and 
September 1988 during his tenure with the New Mexico National 
Guard (NMNG).  The Veteran's representative argues that VA 
has failed in its duty to assist the Veteran because no 
medical records from this period have been located.  The 
record reflects that in January 2004, the RO searched for 
medical records from this period of service but was notified 
that no records could be identified based on the information 
provided.  Thereafter, the RO contacted the Veteran for 
further information about his service and then contacted his 
NMNG unit to request any available records.  Although the 
Veteran's personnel records were obtained, the unit reported 
that it had no medical records for the Veteran.  

In order to satisfy its duty to assist, VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist or that further attempts to obtain them 
would be futile.  38 C.F.R. § 3.159.  The Board finds that 
VA's efforts to locate any records which may exist from the 
Veteran's two months of service in 1988 are adequate.  
Furthermore, neither the Veteran nor his representative 
claims that any such records actually exist or that, if they 
do exist, they contain evidence material to his claims.  
Rather, the Veteran alleges that his headache disability and 
PTSD are due to asbestos exposure in the Navy and to events 
of the Gulf War, respectively, all of which occurred during 
his second period of active service beginning in January 
1990.  The Veteran's service treatment records and personnel 
records from this period of service are contained in the 
claims folder.  VA has satisfied its duty to assist the 
Veteran in this regard, and there is sufficient evidence of 
record to make a decision on the claims presented.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  
Specifically, he has reported that he experienced high levels 
of anxiety when the chemical attack alarm sounded during the 
Gulf War.  He also reported finding dead bodies buried in the 
ash during recovery operations in the Philippines after 
volcanic eruptions.  The Veteran describes his symptoms as 
feelings of depression, intrusive thoughts, anxiety and sleep 
problems. 

The Veteran's service treatment records do not show any 
psychiatric diagnoses or treatment in service.  Although the 
Veteran claimed on his application for VA benefits that his 
PTSD began in May 1998, he later reported that he was first 
treated for PTSD in 2003 by M.W., a licensed professional 
clinical counselor (LPCC).  The claims file contains a 
February 2004 letter from M.W., which states that the Veteran 
is assessed as having PTSD related to his claimed stressors.  
He reports that the Veteran's symptoms include 
hyperalertness, irritability, a foreshortened sense of the 
future, and conflicts in his social and professional 
relationships.  

In January 2004, the Veteran was afforded a VA examination in 
connection with the Persian Gulf Registry.  The results of 
the examination indicated that he had depression as well as a 
possible sleep disorder and chronic fatigue.  The Veteran was 
referred for additional neuropsychological testing.  

The Veteran underwent a neuropsychological evaluation in 
March 2004.  He reported that he had been undergoing 
psychiatric treatment for the past 6 months and had been 
prescribed antidepressant medication.  After administering a 
series of diagnostic tests, the examiner diagnosed the 
Veteran's condition as depression and opined that it was 
related to his father's death in 1996 or 1997 and 
suspiciousness of his coworkers.  

The Veteran continued to receive outpatient psychiatric 
treatment from VA providers.  Treatment records indicate that 
depression was confirmed in at follow up appointments in 
April 2004 and June 2004.  

After carefully reviewing the foregoing evidence, the Board 
concludes that service connection for PTSD is not warranted.  
The evidence does not clearly establish that he has PTSD.  
The Board acknowledges that a counselor has diagnosed the 
Veteran's condition as PTSD and has associated his condition 
with his claimed in-service stressors; however, the counselor 
does not explain how he arrived at this diagnosis.  The VA 
psychologist who examined the Veteran in March 2004 conducted 
a series of quantifiable tests before determining that his 
symptoms are more consistent with depression.  The 
psychologist further opined that the Veteran's condition is 
related to the death of his father rather than to any 
incident of service.  This diagnosis was confirmed by a VA 
doctor of osteopathic medicine.  

Furthermore, even if PTSD were conceded, the Veteran's 
claimed in-service stressors have not been verified because 
he has not provided enough details concerning his alleged 
stressors.  The Veteran was notified by letter in November 
2003 that he should provide specific details of the incidents 
that resulted in PTSD, including unit, geographic location, 
and approximate dates of the incidents.  He was given a PTSD 
questionnaire to complete so that VA could verify the 
occurrence of any specific stressors through the U.S. Army & 
Joint Services Records and Research Center (JSRRC), but he 
did not return it.  The Veteran has not submitted any 
evidence such as lay statements from other service members to 
verify any stressors.  Furthermore, his descriptions of the 
in-service events that caused his PTSD have been too general 
and vague to be submitted for verification by JSRRC.  The 
Board finds no credible evidence which verifies any of his 
claimed stressors.  


Thus, as there is no evidence that PTSD began in service, and 
the Veteran has failed to produce credible supporting 
evidence that the claimed in-service stressors actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  The appeal is denied.  

Headache Disability

The Veteran is seeking service connection for a headache 
disability which he contends is due to asbestos exposure in 
service.  His service treatment records are silent for any 
complaints of or treatment for headaches.  In addition, there 
is no competent medical evidence in the claims folder 
indicating that the Veteran currently experiences headaches.  
Without evidence of a current disability, there is no basis 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  


ORDER

Service connection for PTSD is denied.

Service connection for a headache disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


